Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment of 21 June 2021, in which claims 1, 10, 23, 24 have been amended, claims 18, 19 have been cancelled, and new claims 25, 26 have been added, is acknowledged.
Claims 1-17, 20-26 are pending in the instant application. 
Claims 1-17, 20-26 are being examined herewith.
Information Disclosure Statement
No information disclosure statement (IDS) has been submitted.
Response to arguments of 21 June 2021
In view of Applicant’s amendment of 21 June 2021, all the objections and rejections to claims 18, 19 are herein withdrawn. Claims 18, 19 have been cancelled.
In view of Applicant’s amendment of 21 June 2021, the objection to claims 23, 24 as substantial duplicates of claim 10, and of claim 11, respectively, are herein withdrawn. Applicant has amended claims 23, 24 to depend on claim 17.
In view of Applicant’s amendment of 21 June 2021, the rejection of claims 1, 4, 5, 7-17, 20-21, 23, 24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement for the claimed treatment of ARDS in a subject by administering to the subject any nucleic acid scavenger, is herein withdrawn. Applicant has amended independent claim 1 to recite that the NAS is a cationic polymer. A new rejection is made below, based on Applicant’s amendment of 21 June 2021.

 	Applicant’s arguments (Remarks of 21 June 2021, pages 7-10) against the rejection of claims 1-24 under 35 U.S.C. 103 over Ahmad, in view of Preissner, Lee, Jain, in further view of Guzman, have been considered.
Applicant cites Ahmad page 126-127 
    PNG
    media_image1.png
    97
    599
    media_image1.png
    Greyscale
  and argues (page 7, last paragraph) that Ahmad “teaches against a method of treating ARDS in human subjects by controlling the coagulation pathway, as outcomes having increased mortality are unacceptable.” In response, this argument is not persuasive at least because the instant claims are not drawn to a method of treating ARDS in a human subject. Rather, the instant claims recite broadly a subject, which includes animals used in models of ARDS. 
Applicant argues (page 8) that one of skill in the art would not be motivated to combine the teaching of Ahmad with those of Jain, because Ahmad's discussion of increased mortality in studies controlling coagulation teaches away from a combination with Jain, which discusses an approach to control coagulation to treat thrombotic pathologies. In response, the examiner notes that Ahmad teaches inflammation and coagulation, as interdependent and intrinsically linked (page 127, left column, second paragraph) in acute lung injury and ARDS. Ahmad on page 126-127 states “increase in mortality (in human patients) […] is conceivable, since anticoagulation therapies in a number of cases did not correct inflammatory responses. […] blocking the 
Thus, a POSITA would have been motivated to administer anti-coagulant/anti-thrombotic and anti-inflammatory NAS cationic polymer HDMBr in a method of treating ARDS, with the expectation that HDMBr acts as molecular scavenger to neutralize the proinflammatory and hypercoagulation effects of extracellular nucleic acids, resulting in therapeutic effect.
Applicant argues (page 9) that one of ordinary skill in the art would lack a sufficient motivation to make the alleged combination under 35 U.S.C. §103, and the alleged combination appears to be based on impermissible hindsight reconstruction. 
Applicant attacks the references individually and argues (page 9, last paragraph, page 10, first paragraph) that Jain fails to teach treatment of ARDS as its focus is thrombosis, and makes no mention of EuE100; Preissner fails to disclose a method of treating ARDS using NASs and fails to mention specific cationic polymer NASs, such as EuE100 or HDMBr entirely; Lee also fails to teach{H0588795.1} 9 a method of treating ARDS or provide any teaching regarding cationic polymer NASs such as EuE100 or HDMBr for the treatment of ARDS, and Lee does not mention ARDS at all; Guzman fails to teach a method of treatment, let alone a method of treating ARDS, and Guzman fails to mention ARDS or HDMBr entirely. Applicant argues that, as no reference is directed to developing methods of treating ARDS with NASs, such as HDMBr and/or EuE100, 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
 	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
 	The instant rejection is made over the combined teachings of a number of references: 
(1) Ahmad teaches the importance of extracellular nucleic acids in inflammation and coagulation in ARDS, and further teaches that potential therapies against these targets are worth exploring; 
(2) Preissner teaches that the release of cell-free extracellular (ex)DNA is often seen in patients with acute respiratory distress syndrome (ARDS) and Preissner teaches that nucleic acid-binding polymers/nucleic acid scavengers are anti-inflammatory and anti-thrombotic agents that hold promise as molecular scavengers to neutralize the adverse and damaging functions of various extracellular nucleic acids; 

(4) Jain teaches that nucleic acid-binding polymers such as HDMBr are effective to scavenge extracellular DNA, RNA that activate blood coagulation in vivo, and represent a new and safer approach to control coagulation for treating various thrombotic pathologies.
 	The person of ordinary skill in the art would have been motivated to use a nucleic acid-binding cationic polymer to treat ARDS, because Ahmad teaches that both the coagulation and the inflammatory pathways are activated in ARDS, Preissner teaches that extracellular nucleic acids accelerate the development of inflammatory response and also activate the coagulation cascade, and Lee and Jain teach that nucleic-acid binding cationic polymers scavenge extracellular nucleic acids and are effective as anti-inflammatory agents and as anti-coagulants in vitro and in vivo. Thus, the person of ordinary skill in the art would have administered a nucleic acid-binding cationic polymer such as hexadimethrine bromide HDMBr, taught by Lee and Jain, in a method of treating ARDS, with the expectation that HDMBr is effective to scavenge the extracellular nucleic acids that activate the coagulation and inflammatory pathways in ARDS patients, and thus acts as an anti-inflammatory agent as well as an anti-coagulant, and is effective to treat ARDS.
In response to Applicant’s argument (page 10, first paragraph) regarding Guzman "[m]ore research is necessary to determine if the high affinity between the dimethylamine groups of EuE100 and phosphate groups could be exploited..." (Guzman, Pg. 2431, bridging sentence between columns) and Applicant’s argument that Guzman teaches that use EuE100 as a potential 
For all the reasons above, the rejection to claims 1-17, 20-24 under 35 U.S.C. 103 over Ahmad, in view of Preissner, Lee, Jain, in further view of Guzman, is herein maintained, and a modified rejection is made below, based on Applicant’s amendment of 21 June 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, 7-17, 20-21, 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating ARDS with a nucleic acid scavenger cationic polymer which is EuE100 or HDMBr, does not reasonably provide enablement for the treatment of ARDS in a subject by administering to the subject any nucleic acid scavenger cationic polymer, as recited by the claims.
use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir.1988). The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue’, not experimentation’” (Wands, 8 USPQ2sd 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404). Among these factors are: (1) the nature of the invention; (2) the breath of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
(1) The nature of the invention and (2) the breadth of the claims:
	Claim 1 is drawn to a method of treating ARDS in a subject comprising administering to the subject a therapeutically effective amount of a nucleic acid scavenger (NAS), wherein NAS is a cationic polymer. Thus, claim 1 and dependent claims 4, 5, 7-17, 20-21, 23-26, together with the specification, imply that any nucleic acid scavenger cationic polymer can treat ARDS in a subject in need thereof. 
(3) The state of the prior art and (4) the predictability or unpredictability of the art:
There is a level of uncertainty in determining which compounds from the claimed broad genus of nucleic acid scavengers cationic polymers will have therapeutic utility in the treatment of ARDS.
04843346.2 6 (PEI). In certain embodiments, a NAS is a poly(styrene-alt-maleic anhydride) co-polymer with or without PEI. 
 	Lee et al. (PNAS 2011, 108 (34) 14055-14060, cited in PTO-892 of 21 December 2020) teach nucleic acid –binding polymers as anti-inflammatory agents. Lee teaches (page 14055, right column, first paragraph) that certain cationic polymers act as molecular scavengers and block the immune stimulatory effects of extracellular ssRNA, dsRNA, and unmethylated DNA.
Lee tests a number of nucleic acid –binding polymers (page 14055, right column, last paragraph) in a number of in vitro assays. Of the 6 polymers tested, one (protamine sulfate) did not inhibit TLR3 activation by synthetic dsRNA. Of the 6 polymers tested, 3 inhibited the ability of synthetic CpG DNAs to activate TLR7. Two of the 6 polymers, namely HDMBr and PANAM-G3 were able to inhibit the activation of multiple nucleic acid-sensing PRRs on a variety of inflammatory cell types.
Jain et al. (PNAS 2012, 109 (32), 12938-12943, cited in PTO-892 of 21 December 2020) teach that nucleic acid-binding polymers such as HDMBr are effective to scavenge extracellular DNA, in vivo, and represent a new and safer approach to control coagulation for treating various thrombotic pathologies (page 12942, left column, last paragraph). 
Jain tests 6 nucleic acid-binding polymers for their ability to inhibit polyphosphate-mediated coagulation in vitro. Jain test NABP PANAM G3 for its ability to inhibit thrombosis in vivo, without increasing bleeding.
Thus, the teachings of Lee and Jain point to the fact that nucleic acid scavengers such as nucleic acid-binding cationic polymers have to be tested individually, in in vitro assays and in vivo models of disease, in order to determine their ability to show therapeutic effect.
 (5) The relative skill of those in the art:
The level of skill in the art is that of the authors of the references cited to support the examiner’s position (MDs, PhDs, or those with advanced degrees and the requisite experience in drug discovery research).
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that the claimed method is effective for treating ARDS in a subject in need thereof, with any nucleic acid scavenger which is a cationic polymer, as claimed.  
The Specification has provided guidance (Examples 1-18) for treatment of ADSR with two specific nucleic acid scavengers which are nucleic acid-binding polymers EuE100 and HDMBr.
However, the specification does not provide enablement for the treating of ARDS in a subject in need thereof, with any other nucleic acid scavenger cationic polymer besides EuE100 or HDMBr.
(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in scope with claims 1, 4, 5, 7-17, 20-21, 23-26.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 	Claims 1-17, 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. (Ann. N.Y. Acad. Sci. 2016, 1374 (1), 123-131, cited in PTO-892 of 21 December 2020), in view of Preissner et al. (Thrombosis and Haemostasis 2017, 7, 272-282, cited in PTO-892 of 21 December 2020), Lee et al. (PNAS 2011, 108 (34), 14055-14060, cited in PTO-892 of 21 December 2020), Jain et al. (PNAS 2012, 109 (32), 12938-12943, cited in PTO-892 of 21 December 2020), in further view of Guzman et al. (Molecular Pharmaceutics 2012, 9, 2424-2433, cited in PTO-892 of 21 December 2020).
 	Ahmad (Ann. N.Y. Acad. Sci. 2016, 1374 (1), 123-131) teaches that both the coagulation (Figure 2, pages 125-126) and the inflammatory (pages 127-128) pathways are activated in the CEES/SM-induced lung injury caused by exposure of a subject to a chemical agent which is sulfur mustard (SM; bis-2-chloroethyl ethyl sulfide CEES), as in instant claims 8, 9.
Ahmad teaches (page 123, left column, last 9 lines) that subjects exposed to SM exhibit a host of clinical manifestations that include acute respiratory distress syndrome (ARDS).
Ahmad teaches that in lung injury and ARDS, the coagulation cascade is often activated; activation of coagulation causes extravascular fibrin deposition that promotes pulmonary dysfunction and inflammation (page 125, left column, second paragraph). 
Importantly, Ahmad teaches (page 125, right column, second paragraph) that activation of the clotting cascade can also occur as a result of increased extracellular nucleic acids, such as DNA and RNA, that are actively released from the cells as a result of injury or cell death.
Ahmad teaches (page 126, left column, last 6 lines) the importance of extracellular nucleic acids in inflammation and coagulation, and further teaches that potential therapies against these targets are worth exploring.

Ahmad teaches (page 127, right column, second paragraph) that SM exposure results in increases in expression of specific mRNA of inflammatory mediators, such as IL-1beta, IL-6, which are inflammatory cytokines of instant claim 14.
Ahmad teaches (page 128, left column, second paragraph) that subjects exposed to SM have elevated levels of IL-6 and IL-8 serum levels, and similar inflammatory markers IL-6, TNF-alpha are observed in animal models after CEES inhalation.
Ahmad teaches (page 128, right column, first paragraph) that molecules that interfere with activation of inflammatory pathways can alleviate SM-induced lung injury.
 	Ahmad does not teach a method of treating ARDS comprising administering to the subject in need thereof a therapeutically effective amount of a nucleic acid scavenger such as EuE100 or hexadimethrine bromide, or a combination thereof, as in the instant claims.

	Preissner et al. (Thrombosis and Haemostasis 2017, 7, 272-282) teach that extracellular nucleic acid is one of the factors that can activate the coagulation cascade and prevent fibrinolysis thereby increasing the stability of fibrin clots.
Preissner teaches (page 274, right column, last paragraph) that the release of cell-free extracellular (ex)DNA is often seen in patients with inflammatory lung diseases such as acute respiratory distress syndrome (ARDS).

Importantly, Preissner teaches (page 280, left column, under Perspectives) that nucleic acid-binding polymers/nucleic acid scavengers represent a new class of anti-inflammatory and anti-thrombotic agents that hold promise as molecular scavengers to neutralize the adverse and damaging functions of various extracellular nucleic acids.

	Lee et al. (PNAS 2011, 108 (34) 14055-14060) teach nucleic acid –binding polymers as anti-inflammatory agents. Lee teaches (page 14055, right column, first paragraph) that certain cationic polymers act as molecular scavengers and block the immune stimulatory effects of extracellular ssRNA, dsRNA, and unmethylated DNA.
Lee specifically teaches hexadimethrine bromide (HDMBr), which is a compound of instant claims 2, 6, 22, as a nucleic acid polymer effective to inhibit nucleic acid-mediated activation of TLRs (page 14055, right column, last paragraph, data on page 14056, Figure 1).
Lee teaches (page 14056, left column, last 2 lines, right column, first two lines) that nucleic acid binding polymers such as HDMBr specifically neutralize immune stimulatory activity of nucleic acids.
Lee teaches (page 14058, left column, last paragraph, right column, first paragraph) that nucleic acid-binding polymers such as HDMBr, administered as part of a pharmaceutical composition, as in instant claims 4, 20, parentally, as in instant claims 10, 23, are effective to bind extracellular nucleic acids in vivo and inhibit nucleic-acid induced toxicity in a toxic shock animal model leading to fatal inflammation.


Jain et al. (PNAS 2012, 109 (32), 12938-12943) teach that nucleic acid-binding polymers such as HDMBr are effective to scavenge extracellular DNA, RNA that activate blood coagulation in vivo, and represent a new and safer approach to control coagulation for treating various thrombotic pathologies (page 12942, left column, last paragraph).

 	Guzman et al. (Molecular Pharmaceutics 2012, 9, 2424-2433) teach Eudragit E100 is a cationic polymer that forms complexes with drugs containing phosphate groups, due to the ionic interaction between the dimethylamine groups of EuE100 and the drug phosphate groups. Guzman teaches (page 2431, right column) that the affinity between the dimethylamine groups of EuE100 and phosphate groups could be exploited to develop new systems with agents containing phosphate groups in their molecules, such as DNA.

	It would have been obvious to use the teachings of Ahmad, Preissner, Lee and Jain to arrive at the instant invention.
The person of ordinary skill in the art would have been motivated to use a nucleic acid-binding cationic polymer to treat ARDS, because Ahmad teaches that both the coagulation and the inflammatory pathways are activated in ARDS, Preissner teaches that extracellular nucleic acids accelerate the development of inflammatory response and also activate the coagulation cascade, and Lee and Jain teach that nucleic-acid binding cationic in vitro and in vivo. Thus, the person of ordinary skill in the art would have administered a nucleic acid-binding cationic polymer such as hexadimethrine bromide HDMBr, taught by Lee and Jain, in a method of treating ARDS, with the expectation that HDMBr is effective to scavenge the extracellular nucleic acids that activate the coagulation and inflammatory pathways in ARDS patients, and thus acts as an anti-inflammatory agent as well as an anti-coagulant, and is effective to treat ARDS.
A person of ordinary skill in the art would have administered a nucleic acid-binding polymer to a subject suffering from ARDS in a method of treating ARDS, with the expectation that administration of the nucleic acid-binding polymer will result in a decrease in the concentration of circulating extracellular nucleic acid (as the polymer scavenges extracellular nucleic acids), as in instant claim 17, and a decrease in inflammatory response, as in instant claim 16, a decrease in expression of specific mRNA of inflammatory cytokines such as IL-6 (since Ahmad teaches SM exposure/ARDS results in increased mRNA levels of inflammatory mediators, such as IL-1beta, IL-6, treatment of ARDS is expected to reduce said mRNA levels), as in instant claims 13, 14, or IL-4, as in instant claim 15. Further, treatment of ARDS is expected to affect the symptoms of the disease, for example, result in an increase in oxygen saturation in the subject, as in instant claim 12.
 	The person of ordinary skill in the art would have reasonably expected that a nucleic acid-binding polymer would have been effective to treat ARDS caused by SM chemical agent, as in instant claims 8-9, or ARDS caused by sepsis or trauma, as in instant claim 7, because Preissner teaches that the release of cell-free extracellular (ex)DNA is often seen in patients with acute respiratory distress syndrome (ARDS), Preissner teaches that high levels of cell free DNA 
 	The person of ordinary skill in the art would have administered EuE100 as a nucleic acid scavenger to a subject suffering from ARDS, because Lee teaches that nucleic acid-binding polymers can be applied as molecular scavengers to limit nucleic-acid based inflammation in patients with a broad spectrum of inflammatory diseases, Ahmad teaches that ARDS is an inflammatory disease, and Guzman teaches that Eudragit E100 is a cationic polymer that forms complexes with drugs containing phosphate groups, and the affinity between the dimethylamine groups of EuE100 and phosphate groups could be exploited to develop new systems with agents containing phosphate groups in their molecules, such as DNA. Thus, based on the teachings of Guzman, the person of ordinary skill in the art would have reasonably expected that EuE100 binds to extracellular nucleic acids (containing phosphate groups) and can act as a scavenger to limit nucleic-acid based inflammation in patients with ARDS.
With respect to claims 5, 6, 11, 21, 22, 24, the person of ordinary skill in the art at the time the invention was made would have been motivated to co-administer two nucleic acid-binding polymers such as HDMBr and EuE100 to ARDS patients to treat ARDS, because each of HDMBr and EuE100 had been known/expected to be effective to scavenge extracellular nucleic acids and limit nucleic acid-based inflammation and coagulation in patients with ARDS. Since all compounds for co-administration herein are known/expected to be useful to scavenge extracellular nucleic acids, it is considered prima facie obvious to co-administer them in a method used for the same purpose. At least additive therapeutic effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
prima facie obvious. 
Conclusion
Claims 1-17, 20-26 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/IRINA NEAGU/Primary Examiner, Art Unit 1627